Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/17/2019 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  a descriptive matching unit, a geological relations inference matching unit and a manual matching means for in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) recite(s) a descriptive matching unit matching keywords in new resource descriptions against keywords in stored said representations; geological relations inference matching unit matching relations 

The limitation a descriptive matching unit matching keywords in new resource descriptions against keywords in stored said representation, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Secondly a geological relations inference matching unit matching relations geologically inferred from new resource descriptions against for predefined geological relations, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Third an aggregator aggregating consistent and inconsistent matched representations, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Lastly a manual matching means for presenting inconsistent aggregated matches for clarification, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind.

Additional the claims recite a resource description storage storing representations of known resources. Which accordingly, this additional element does not integrate the abstract idea into a practical application because it is consider an extra solution activity specifically data gathering MPEP 2106.05(g)(3)) which does not impose 

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because discussed above with respect to integration of the abstract idea into a practical application, the additional element resource description storage storing representations of known resources. The additional element when considered both individually and as an order of combination do not amount to significantly more than an insignificant extra-solution activity because the addition element are just data gathering MPEP 2106.05(g)(3)) which are considered well understood, routine and conventional (MPEP 2106.05(d)II). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said new resource descriptions include evidence and conjectures regarding a respective resource in a generic knowledge representation. 

The limitation of wherein said new resource descriptions include evidence and conjectures regarding a respective resource in a generic knowledge representation, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said new resource descriptions include evidence and conjectures regarding a respective resource in a generic knowledge representation. 

The limitation of wherein said new resource descriptions include evidence and conjectures regarding a respective resource in a generic knowledge representation, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said descriptive matching unit compares said evidence and conjecture triples with keywords in said representations to identify matches with said known resources, and identifies any matching triples with a confidence level above a threshold as highly likely. 

The limitation of wherein said descriptive matching unit compares said evidence and conjecture triples with keywords in said representations to identify matches with said known resources, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. Lastly the limitation of identifies any matching triples with a confidence level above a threshold as highly likely, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind.   



The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said generic knowledge representation comprises a plurality of evidence and conjecture triples and said geological relations inference matching unit compares said evidence and conjecture triples with geologically inferred relations in said representations to identify matches with YOR920161598US1 17said known resources, and identifies any matching triples with a confidence level above a threshold as highly likely.

The limitation of wherein said generic knowledge representation comprises a plurality of evidence and conjecture triples and said geological relations inference matching unit compares said evidence and conjecture triples with geologically inferred relations in said representations to identify matches with YOR920161598US1 17said known resources, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) teach means for determining a confidence level for each matched triple; means for identifying said each matched triple as a consistent or conflicting match; means for aggregating triple confidence level, consistent and conflicting confidence level being aggregated for said each matched triple; and means for ranking matched triples by aggregated consistent confidence level against aggregated conflicting confidence level.



 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim . The claims are not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein whenever said aggregated consistent confidence level is greater than said aggregated conflicting confidence level for a ranked matched triple, said aggregator merges said ranked matched triple with said resource description.

The limitation of teach means for determining a confidence level for each matched triple, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. Secondly means for identifying said each matched triple as a consistent or conflicting match, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. Third means for aggregating triple confidence level, consistent and conflicting confidence level being aggregated for said each matched triple, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. Lastly the limitation means for ranking matched triples by aggregated consistent confidence level against aggregated conflicting confidence level, as drafted is a process 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said aggregator compares the number of consistent triples against the number of inconsistent triples, the difference indicating a confidence scores, and said manual matching means includes a display, said display displaying said knowledge scores associated with knowledge sources, such that an expert can decide whether to include or exclude each result from future knowledge ingestion, and can selectively remove any knowledge triples from excluded sources.

The limitation of teach wherein said aggregator compares the number of consistent triples against the number of inconsistent triples, the difference indicating a 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.



The limitation a descriptive matching keywords in said description against keywords in representations in a geological resource database, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Secondly said description against keywords in representations in a geological resource database; inferring geological relations from said descriptions, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Third matching said inferred geological relations against predefined geological relations from said geological resource database, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Lastly merging consistent matches with said geological resource database; and updating confidence level in said geological resource database for merged matches, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind.



The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because discussed above with respect to integration of the abstract idea into a practical application, the additional element receiving a description of new geological evidence for a geological resource. The additional element when considered both individually and as an order of combination do not amount to significantly more than an insignificant extra-solution activity because the addition element are just data gathering MPEP 2106.05(g)(3)) which are considered well understood, routine and conventional (MPEP 2106.05(d)II). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said description comprises one or more triples describing said new geological evidence. 

The limitation of wherein said description comprises one or more triples describing said new geological evidence, as drafted is a process that under its broadest 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claims 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) decomposing said one or more triples into a plurality of geological formation keywords; querying said geological resource database with said plurality of geological formation keywords for triples with keyword matches; retrieving said triples with keyword matches from said geological resource database; identifying highly relevant said retrieved triples; and returning identified highly relevant geological formation triples as keyword matches.

The limitation a decomposing said one or more triples into a plurality of geological formation keywords, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said plurality of geological formation keywords are decomposed from geological 

The limitation wherein said plurality of geological formation keywords are decomposed from geological resource subjects, predicates and objects, and highly YOR920161598US1 19relevant triples are determined by graph similarity matching to identify highly relevant sets, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claims 12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) decomposing said one or more triples into a plurality of geological geographically related keywords; querying said geological resource database with said plurality of 

The limitation a decomposing said one or more triples into a plurality of geological geographically related keywords, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Secondly querying said geological resource database with said plurality of geological geographically related keywords for matching geographical relationships, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Third selectively expanding said plurality of geological geographically related keywords responsive to query matches, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Fourth retrieving matching said triples from said geological resource database, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Lastly identifying highly relevant said retrieved triples; and returning identified highly relevant triples as geologically inferred matches, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind.

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein said plurality of geological geographically related keywords are decomposed from geological geographically relation subjects, predicates and objects, and highly relevant triples are determined by graph similarity matching to identify highly relevant sets.

The limitation wherein said plurality of geological geographically related keywords are decomposed from geological geographically relation subjects, predicates and objects, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Lastly highly relevant triples are determined by graph similarity matching to identify highly relevant sets, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind.



The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  identifying said keyword matches and said inferred geological relations matches as consistent and conflicting; aggregating consistent and conflicting matches; identifying as consistent matches any triples with aggregated consistent matches exceeding conflicting matches; and merging identified said with matched said geological resource database entries.

The limitation identifying said keyword matches and said inferred geological relations matches as consistent and conflicting, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Secondly aggregating consistent and conflicting matches, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Third identifying as consistent matches any triples with aggregated consistent matches exceeding conflicting matches, as drafted is a process that under its broadest reasonable interpretation covers a mental process 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein whenever the aggregated consistent matches do not exceed conflicting matches, merging consistent matches further comprises displaying a clarification request.

The limitation wherein whenever the aggregated consistent matches do not exceed conflicting matches, merging consistent matches further comprises displaying a clarification request, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein whenever the aggregated consistent matches do not exceeding conflicting match, merging consistent matches further comprises triggering additional corpus acquisition and ingestion focused on resource area or location.

The limitation wherein whenever the aggregated consistent matches do not exceeding conflicting match, merging consistent matches further comprises triggering additional corpus acquisition and ingestion focused on resource area or location, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind, nothing in the claim element precludes the steps from practically being able to be performed in the human mind. 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  identify said keyword matches and said inferred geological relations matches as consistent and conflicting; aggregate consistent and conflicting matches;YOR920161598US1 22identify as consistent matches any triples with aggregated consistent matches exceeding conflicting matches; and merge identified said with matched said geological resource database entries; and whenever the aggregated consistent matches do not exceed conflicting matches display a clarification request.

The limitation identifying said keyword matches and said inferred geological relations matches as consistent and conflicting, as drafted is a process that under its broadest reasonable interpretation covers a mental process which can be performed in the human mind. Secondly aggregating consistent and conflicting matches, as drafted is a process that under its broadest reasonable interpretation covers a mental process 

 This judicial exception is not integrated into a practical application because the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim does not recites additional elements which will integrate the abstract idea into a practical application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al. (US 2014/0136462 A1), and further in view of KJEILEN-EILERTSEN (us 2017/0060913 A1) and Maucec et al. (US 2012/0232865A1).

As to claim 1, Hegazy et al. teaches a resource description storage storing representations of known resources (figure 1 section 114 [teaches a reservoir database where data information is stored]); 
a descriptive matching unit (this element is being interpreted under 35 U.S.C. 112f after further review of the specification the unit communicate in the geological relation inference which is descriptive based on figures 3A-B) matching keywords in new resource descriptions against keywords in (figure 5 section 1640 and section 1642 [section 1640 teaches a parameter which is selected in order to refined reservoir data which has been determined. In addition section 1642 teaches a classification model which is classifies the refined data in conjunction with the selected parameters]);
Hegazy et al. does not explicitly teach a geological relations inference matching unit matching relations geologically inferred from new resource descriptions against for predefined geological relations;
an aggregator aggregating consistent and inconsistent matched representations; and
a manual matching means for presenting inconsistent aggregated matches for clarification.
Maucec et al. teaches a geological relations inference matching unit matching (this element is being interpreted under 35 U.S.C. 112f after further review of the specification the unit communicate in the geological relation inference which is descriptive based on figures 3A-B) relations geologically inferred from new resource descriptions against for predefined geological relations (figure 1 section 103 and section 104 [section 103 discloses computation of an new geological realization for a prior geological model. In addition section 104 exact likely that  the object function is using the new geological realization for a given prior model]);
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not Maucec et al. geological realization model with Hegazy et al. because Hegazy et al. figure 4 in section 164 – 168 displays a predicting controlling parameter and  similarity determination based on the coarse target. Thus it could be reasonably implied that Hegazy et al. would be able to match predefine relations.
KJEILEN-EILERTSEN teaches an aggregator aggregating consistent and inconsistent matched representations (figure 7 [discloses quality fag determination based on data parameter]); and
a manual matching means for (this element is being interpreted under 35 U.S.C. 112f after further review of the specification the unit communicate in the geological relation inference which is descriptive based on figures 3A-B)  presenting inconsistent aggregated matches for clarification (figure 7 [discloses review status and comment for user based on the determine quality flag])
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching relations a predefined. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of KJEILEN-EILERTSEN flag determination with Hegazy et al. because Hegazy et al. figure 4 in section 164 – 168 displays a predicting controlling parameter and  similarity determination based on the coarse target. Hegazy et al. would be able to match predefine relations.

As to claim 2, this claim is rejected for the same reasons as claim 1 above. In addition Hegazy et al. teaches wherein said new resource descriptions include evidence and conjectures regarding a respective resource in a generic knowledge representation (figure 2 and paragraph [0042] [teaches a typical list of hydrocarbon reservoir listing and characteristics descriptions ]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al., KJEILEN-EILERTSEN and Maucec et al as applied to claims above, and further in view of Tonkin et al. (US 2017/0046425 A1).

As to claim 3, this claim is rejected for the same reasons as claim 2 above. In addition Hegazy et al. does not explicitly teach wherein said descriptive matching unit compares said evidence and conjecture triples with keywords in said representations to identify matches with said known resources, and identifies any matching triples with a confidence level above a threshold as highly likely.
Tonkin et al. teaches wherein said descriptive matching unit compares said evidence and conjecture triples with keywords in said representations to identify matches with said known resources, and identifies any matching triples with a confidence level above a threshold as highly likely (paragraph [0157] and paragraph [0158] [Paragraph [0157] discloses a comparing of matching scores to a specific threshold. In addition paragraph [0158] discloses identifying potential alignment for matching scores which exceeds a certain threshold]).
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching based on comparing resources. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Tonkin et al. resources of conjecture triple of keywords with Hegazy et al. because Hegazy et al. as described in paragraph [0038] discloses a analogs selection of values which are closed to the determined to match to a selected threshold. Thus it could be reasonably implied that Hegazy et al. would be able to match information.

As to claim 4, this claim is rejected for the same reasons as claim 2 above. In addition Hegazy et al. does not explicitly wherein said generic knowledge representation comprises a plurality of evidence and conjecture triples and said geological relations inference matching unit compares said evidence and conjecture triples with geologically inferred relations in said representations to identify matches with YOR920161598US1 17said known resources, and identifies any matching triples with a confidence level above a threshold as highly likely.
Tonkin et al. teaches wherein said generic knowledge representation comprises a plurality of evidence and conjecture triples and said geological (paragraph [0157] and paragraph [0158] [Paragraph [0157] discloses a comparing of matching scores to a specific threshold. In addition paragraph [0158] discloses identifying potential alignment for matching scores which exceeds a certain threshold]).
The motivation for combining Hegazy et al. as modified with Tonkin et al. are the same as set forth above with respect to claim 3.

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al., KJEILEN-EILERTSEN and Maucec et al as applied to claims above, and further in view of Baughman et al. (US 2015/0332157 A1).

As to claim 5, this claim is rejected for the same reasons as claim 2 above. In addition Hegazy et al. does not explicitly teach means for determining a confidence level for each matched triple; means for identifying said each matched triple as a consistent or conflicting match; means for aggregating triple confidence level, consistent and conflicting confidence level being aggregated for said each matched triple; and means for ranking matched triples by aggregated consistent confidence level against aggregated conflicting confidence level.
Baughman et al. teaches means for determining a confidence level for each matched triple; means for identifying said each matched triple as a consistent or conflicting match; means for aggregating triple confidence level, consistent and conflicting confidence level being aggregated for said each matched triple; and means for ranking matched triples by aggregated consistent confidence level against aggregated conflicting confidence level (paragraph [070] [paragraph [0070] discloses comparing data resources based on numerical values for ranking. In addition paragraph [0079] discloses feature values vectors based on evidence with a highest confidence level]).
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose aggregating confidence level. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Baughman et al determination of confidence level with Hegazy et al. because Hegazy et al. as described in paragraph [0038] discloses a analogs selection of values which are closed to the determined to match to a selected threshold. Thus it could be reasonably implied that Hegazy et al. would be able to confidence level.

As to claim 6, this claim is rejected for the same reasons as claim 5 above. In addition Hegazy et al. does not explicitly teach wherein whenever said aggregated consistent confidence level is greater than said aggregated 
Baughman et al. teaches wherein whenever said aggregated consistent confidence level is greater than said aggregated conflicting confidence level for a ranked matched triple, said aggregator merges said ranked matched triple with said resource description (paragraph [0070] [discloses comparing data resources based on numerical values for ranking]).
The motivation for combining Hegazy et al. as modified with Baughman et al. are the same as set forth above with respect to claim 5.

As to claim 7, this claim is rejected for the same reasons as claim 5 above. In addition Hegazy et al. teaches wherein said aggregator compares the number of consistent triples against the number of inconsistent triples, the difference indicating a confidence scores, and said manual matching means includes a display, said display displaying said knowledge scores associated with knowledge sources, such that an expert can decide whether to include or exclude each result from future knowledge ingestion, and can selectively remove any knowledge triples from excluded sources (figure 3B section 146, 148 and 144 [section 144 teaches a display system. In addition section 146 and 148 teaches a feature selection in addition to a weight selection in order to determine a reservoir data]).

Claims 8 – 14 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al. and further in view of Maucec et al. and Baughman et al. 

As to claim 8, Hegazy et al. teaches receiving a description of new geological evidence for a geological resource (figure 1 section 114 [teaches a reservoir database where data information is stored]);
 matching keywords in said description against keywords in representations in a geological resource database (figure 5 section 1640 and section 1642 [section 1640 teaches a parameter which is selected in order to refined reservoir data which has been determined. In addition section 1642 teaches a classification model which is classifies the refined data in conjunction with the selected parameters]); inferring geological relations from said description (figure 2 and paragraph [0042] [teaches a typical list of hydrocarbon reservoir listing and characteristics descriptions]);
Hegazy et al. does not explicitly teach matching said inferred geological relations against predefined geological relations from said geological resource database; merging consistent matches with said geological resource database; and updating confidence level in said geological resource database for merged matches.
Maucec et al. teaches matching said inferred geological relations against predefined geological relations from said geological resource database (figure 1 section 103 and section 104 [section 103 discloses computation of a new geological realization for a prior geological model. In addition section 104 exact likely that the object function is using the new geological realization for a given prior model]);
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching relations a predefined. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Maucec et al. geological realization model with Hegazy et al. because Hegazy et al. figure 4 in section 164 – 168 displays a predicting controlling parameter and  similarity determination based on the coarse target. Thus it could be reasonably implied that Hegazy et al. would be able to match predefine relations.
Baughman et al. teaches merging consistent matches with said geological resource database; and updating confidence level in said geological resource database for merged matches (paragraph [0063] [discloses features models from the submitted analytic engine, while data is clustered and combined into a feature vectors. In addition to establish a confidence level as the models are being developed]).
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose aggregating confidence level. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Baughman et al determination of confidence level with Hegazy et al. Hegazy et al. as described in paragraph [0038] discloses a analogs selection of values which are closed to the determined to match to a selected threshold. Thus it could be reasonably implied that Hegazy et al. would be able to confidence level.

As to claim 17, Hegazy et al. teaches receiving a description of new geological evidence for a geological resource (figure 1 section 114 [teaches a reservoir database where data information is stored]);
 matching keywords in said description against keywords in representations in a geological resource database (figure 5 section 1640 and section 1642 [section 1640 teaches a parameter which is selected in order to refined reservoir data which has been determined. In addition section 1642 teaches a classification model which is classifies the refined data in conjunction with the selected parameters]); inferring geological relations from said description (figure 2 and paragraph [0042] [teaches a typical list of hydrocarbon reservoir listing and characteristics descriptions]);
Hegazy et al. does not explicitly teach matching said inferred geological relations against predefined geological relations from said geological resource database; merging consistent matches with said geological resource database; and updating confidence level in said geological resource database for merged matches.
Maucec et al. teaches matching said inferred geological relations against predefined geological relations from said geological resource database (figure 1 section 103 and section 104 [section 103 discloses computation of a new geological realization for a prior geological model. In addition section 104 exact likely that the object function is using the new geological realization for a given prior model]);
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching relations a predefined. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Maucec et al. geological realization model with Hegazy et al. because Hegazy et al. figure 4 in section 164 – 168 displays a predicting controlling parameter and  similarity determination based on the coarse target. Thus it could be reasonably implied that Hegazy et al. would be able to match predefine relations.
Baughman et al. teaches merging consistent matches with said geological resource database; and updating confidence level in said geological resource database for merged matches (paragraph [0063] [discloses features models from the submitted analytic engine, while data is clustered and combined into a feature vectors. In addition to establish a confidence level as the models are being developed]).
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose aggregating confidence level. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the Baughman et al determination of confidence level with Hegazy et al. because Hegazy et al. as described in paragraph [0038] discloses a analogs selection of values which are closed to the determined to match to a selected threshold. Thus it could be reasonably implied that Hegazy et al. would be able to confidence level.

As to claim 9, this claim is rejected for the same reasons as claim 8 above. In addition Hegazy et al. teaches wherein said description comprises one or more triples describing said new geological evidence  (figure 2 and paragraph [0042] [teaches a typical list of hydrocarbon reservoir listing and characteristics descriptions ]);

As to claims 10 and 18, these claims are rejected for the same reasons as the independent and dependent claims above. In addition Hegazy et al. teaches decomposing said one or more triples into a plurality of geological formation keywords; querying said geological resource database with said plurality of geological formation keywords for triples with keyword matches (figure 4 section 168 [teaches is reservoir similarity based on coarse target determination]); retrieving said triples with keyword matches from said geological resource database (figure 4 section 150 and 170 [section 150 teaches weight determination based on predict control parameters. In addition section 170 teaches to ranking determined id reservoirs based on acquired determination]); identifying highly relevant said retrieved triples; and returning (figure 4 section 170, 172 and 176 [section 170 teaches to ranking determined id reservoirs based on acquired determination. Section 172 teaches based on ranking analogous information is retrieved and determined analogous reservoirs database and lastly section 176 final target determination is made based on the parameters]).

As to claim 11, this claim is rejected for the same reasons as claim 10 above. In addition Hegazy et al. does not explicitly teach wherein said plurality of geological formation keywords are decomposed from geological resource subjects, predicates and objects, and highly YOR920161598US1 19relevant triples are determined by graph similarity matching to identify highly relevant sets (paragraph [0091] lines 8 – 10 teaches string of keywords representing inference of the components. In addition paragraph [0096] teaches creating new triples and it is added to the temporary table and added to the table once correlation is established).
Maucec et al.  teaches wherein said plurality of geological formation keywords are decomposed from geological resource subjects, predicates and objects, and highly YOR920161598US1 19relevant triples are determined by graph similarity matching to identify highly relevant sets (figure 1 section 103 and section 104 [section 103 discloses computation of an new geological realization for a prior geological model. In addition section 104 exact likely that the object function is using the new geological realization for a given prior model]);
Hegazy et al. as modified with Maucec et al. are the same as set forth above with respect to claim 8.

As to claims 12 and 19, these claims are rejected for the same reasons as the independent and dependent claims above. In addition Hegazy et al. teaches decomposing said one or more triples into a plurality of geological geographically related keywords(figure 5 section 1640 and section 1642 [section 1640 teaches a parameter which is selected in order to refined reservoir data which has been determined. In addition section 1642 teaches a classification model which is classifies the refined data in conjunction with the selected parameters]); querying said geological resource database with said plurality of geological geographically related keywords for matching geographical relationships(figure 4 section 168 [teaches is reservoir similarity based on coarse target determination]); selectively expanding said plurality of geological geographically related keywords responsive to query matches (figure 4 section 150 and 170 [section 150 teaches weight determination based on predict control parameters. In addition section 170 teaches to ranking determined id reservoirs based on acquired determination]);
identifying highly relevant said retrieved triples; and returning identified highly relevant triples as geologically inferred matches (figure 4 section 170, 172 and 176 [section 170 teaches to ranking determined id reservoirs based on acquired determination. Section 172 teaches based on ranking analogous information is retrieved and determined analogous reservoirs database and lastly section 176 final target determination is made based on the parameters]).
Hegazy et al. does not explicitly teach matching the geological geographically related keywords with triple in the geological resource database entries; retrieving matching said triples from said geological resource database; 
Maucec et al.  teaches matching the geological geographically related keywords with triple in the geological resource database entries; retrieving matching said triples from said geological resource database (figure 1 section 103 and section 104 [section 103 discloses computation of an new geological realization for a prior geological model. In addition section 104 exact likely that the object function is using the new geological realization for a given prior model]);
The motivation for combining Hegazy et al. as modified with Maucec et al. are the same as set forth above with respect to claim 8.

As to claim 13, this claim is rejected for the same reasons as claim 12 above. In addition Hegazy et al. teaches wherein said plurality of geological geographically related keywords are decomposed from geological geographically relation subjects, predicates and objects, and highly relevant triples are determined by graph similarity matching to identify highly relevant sets (figure 4 section 170, 172 and 176 [section 170 teaches to ranking determined id reservoirs based on acquired determination. Section 172 teaches based on ranking analogous information is retrieved and determined analogous reservoirs database and lastly section 176 final target determination is made based on the parameters]).

Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al., Maucec et al. and Baughman et as applied to claims above, and further in view of KJEILEN-EILERTSEN.

As to claim 14, this claim is rejected for the same reasons as claim 9 above. In addition Hegazy et al. teaches merging identified said with matched said geological resource database entries (Baughman et al. paragraph [0063] [discloses features models from the submitted analytic engine, while data is clustered and combined into a feature vectors. In addition to establish a confidence level as the models are being developed]).
The motivation for combining Hegazy et al. as modified with Baughman et al. are the same as set forth above with respect to claim 8.
Hegazy et al. does not explicitly teach identifying said keyword matches and said inferred geological relations matches as consistent and conflicting; aggregating consistent and conflicting matches; identifying as consistent matches any triples with aggregated consistent matches exceeding conflicting matches; 
KJEILEN-EILERTSEN teaches identifying said keyword matches and said inferred geological relations matches as consistent and conflicting; aggregating consistent and conflicting matches (figure 7 [discloses quality fag determination based on data parameter]); identifying as consistent matches any triples with aggregated consistent matches exceeding conflicting matches (figure 7 [discloses review status and comment for user based on the determine quality flag])
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching relations a predefined. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of KJEILEN-EILERTSEN flag determination with Hegazy et al. because Hegazy et al. figure 4 in section 164 – 168 displays a predicting controlling parameter and similarity determination based on the coarse target. Thus it could be reasonably implied that Hegazy et al. would be able to match predefine relations.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al., Maucec et al. ,Baughman et  and KJEILEN-EILERTSEN as applied to claims above, and further in view of Tonkin et al..

As to claim 15, this claim is rejected for the same reasons as claim 14 above. In addition Hegazy et al., teaches merging consistent matches further comprises displaying a clarification request (Baughman et al. paragraph [0063] [discloses features models from the submitted analytic engine, while data is clustered and combined into a feature vectors. In addition to establish a confidence level as the models are being developed]).
The motivation for combining Hegazy et al. as modified with Baughman et al. are the same as set forth above with respect to claim 8.
Hegazy et al. does not explicitly teach wherein whenever the aggregated consistent matches do not exceed conflicting matches,
Tonkin et al. teaches wherein whenever the aggregated consistent matches do not exceed conflicting matches (paragraph [0157] and paragraph [0158] [Paragraph [0157] discloses a comparing of matching scores to a specific threshold. In addition paragraph [0158] discloses identifying potential alignment for matching scores which exceeds a certain threshold]).
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching based on comparing resources. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Tonkin et al. resources of conjecture triple of keywords with Hegazy et al. because Hegazy et al. as described in paragraph [0038] discloses a analogs selection of values which are closed to the determined to match to a selected threshold. Thus it could be reasonably implied that Hegazy et al. would be able to match information.

Hegazy et al., teaches, merging consistent matches further comprises triggering additional corpus acquisition and ingestion focused on resource area or location (Baughman et al. paragraph [0063] [discloses features models from the submitted analytic engine, while data is clustered and combined into a feature vectors. In addition to establish a confidence level as the models are being developed]).
Hegazy et al., does not explicitly teach wherein whenever the aggregated consistent matches do not exceed conflicting matches,
Tonkin et al. teaches wherein whenever the aggregated consistent matches do not exceed conflicting matches (paragraph [0157] and paragraph [0158] [Paragraph [0157] discloses a comparing of matching scores to a specific threshold. In addition paragraph [0158] discloses identifying potential alignment for matching scores which exceeds a certain threshold]).
The motivation for combining Hegazy et al., as modified with Tonkin et al. are the same as set forth above with respect to claim 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hegazy et al., Maucec et al. and Baughman et  and as applied to claims above, and further in view of KJEILEN-EILERTSEN and  Tonkin et al..

Hegazy et al., teaches merging identified said with matched said geological resource database entries (Baughman et al. paragraph [0063] [discloses features models from the submitted analytic engine, while data is clustered and combined into a feature vectors. In addition to establish a confidence level as the models are being developed]).
The motivation for combining Hegazy et al. as modified with Baughman et al. are the same as set forth above with respect to claim 17.
Hegazy et al. does not explicitly teach identifying said keyword matches and said inferred geological relations matches as consistent and conflicting; aggregating consistent and conflicting matches; identifying as consistent matches any triples with aggregated consistent matches exceeding conflicting matches
 whenever the aggregated consistent matches do not exceed conflicting matches display a clarification request.
KJEILEN-EILERTSEN teaches identifying said keyword matches and said inferred geological relations matches as consistent and conflicting (figure 7 [discloses quality fag determination based on data parameter]); aggregating consistent and conflicting matches; identifying as consistent matches any triples with aggregated consistent matches exceeding conflicting matches (figure 7 [discloses quality fag determination based on data parameter])
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not KJEILEN-EILERTSEN flag determination with Hegazy et al. because Hegazy et al. figure 4 in section 164 – 168 displays a predicting controlling parameter and similarity determination based on the coarse target. Thus it could be reasonably implied that Hegazy et al. would be able to match predefine relations.
Tonkin et al. teaches whenever the aggregated consistent matches do not exceed conflicting matches display a clarification request (paragraph [0157] and paragraph [0158] [Paragraph [0157] discloses a comparing of matching scores to a specific threshold. In addition paragraph [0158] discloses identifying potential alignment for matching scores which exceeds a certain threshold]).
Hegazy et al. teaches a population and compared system for store list of hydrocarbon reservoirs including parameters. However Hegazy et al. does not fully disclose matching based on comparing resources. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Tonkin et al. resources of conjecture triple of keywords with Hegazy et al. because Hegazy et al. as described in paragraph [0038] discloses a analogs selection of values which are closed to the determined to match to a selected threshold. Thus it could be reasonably implied that Hegazy et al. would be able to match information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167